DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the previous office action and amendment were received on 16 March 2021.
Receipt of a new IDS and submission of multiple NPL documents are acknowledged.
Claims 1-20 are still pending; Claims 8 and 17 have been amended; Claim 21 has been added as new.
Arguments directed to the rejection of Claims 1-20 have been received and acknowledged below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2020/0289238) in view of NPL document Candid Co. (www.candidco.com/how-it-works/; as existed 21 September 2018; retrieved via Internet Archive Wayback Machine) and further in view of ordinary skill in the art.
Regarding Claim 1, Levine discloses a mobile intraoral scanning site comprised of a vehicle 10; a communications device provided on the vehicle (see paragraph 0039); and one or more three-dimensional intraoral scanners 70 provided on the vehicle and configured to perform intraoral dentition scans of users on the vehicle, and configured to connect with the communications device; wherein the vehicle includes at least two compartments configured to be used as scan stations for performing the intraoral dentition scans of users on the vehicle (see paragraph 0027; vehicle may include multiple rooms and configurations); and wherein the vehicle is provided with an internet connection via the communications device such that the intraoral dentition scans are first sent from the one or more three-dimensional intraoral scanners over connection on the vehicle to the communications device on the vehicle before being uploaded via the communications device to a server via the internet connection for generation of treatment plans. It is unclear from Levine whether or not a dentist or orthodontist is required to see the patient in person, or if the transmission of data done via cloud computing.  Candid discloses a teledental treatment plan in which intraoral scans are sent to a database which are then accessed by an orthodontist, without having seen the users in person, to prepare and approve a treatment plan. Before the effective filing date of the present application, it 
Regarding Claims 2 and 9, Levine discloses that the compartment may be of any variation the user needs, which would include a reception compartment. 
Regarding Claims 3 and 10, Levine discloses a fixed chair (see paragraph 0041).
Regarding Claims 4 and 11, see Figs. 3 and 4.
Regarding Claims 5 and 12, the vehicle is a retrofitted camper.
Regarding Claims 6 and 13, the scanner of Levine is wall mounted.  
Regarding Claims 7 and 14, Levine discloses the use of real-time audio/video and other methods of communication.  Use of a cell network to transmit dental/medical data is well-known in the art (see US 2002/0143574, US 2012/0065985, US 2016/0287198 for use of cell network to communicate).
Regarding Claim 8, the combination of Levine and Candid discloses a method for intraoral dentition scanning comprised of providing a mobile intraoral scanning site comprising a vehicle and one or more three-dimensional intraoral scanners provided on the vehicle (Levine), wherein the vehicle includes at least 
Regarding Claim 16, the vehicle of Levine is located at a site for a period of time based upon variables.

Claims 15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine and Candid as applied to claim 8 above, and further in view of Torres (US 2013/0035955).
Regarding Claim 15, Levine and Candid do not appear to use an electronic scheduling system.  Torres discloses a healthcare integration system wherein the system sends messages associated with the mobile site to a plurality of individuals, the messages inviting the plurality of individuals to schedule an appointment to receive care at the vehicle after the user sets up an account in 
Regarding Claim 17, the combination of Levine, Candid and Torres discloses a method for intraoral dentition scanning comprised of providing a mobile intraoral scanning site comprising a vehicle and one or more three -dimensional intraoral scanners provided on the vehicle (Levine), wherein the vehicle includes at least two compartments configured to be used as scan stations for performing intraoral dentition scans and a reception area (Levine discloses multiple compartments that may be configured as needed); locating the vehicle at a site for a limited period of time (Levine); and sending messages associated with the mobile intraoral scanning site to a plurality of individuals, the messages inviting the plurality of individuals to schedule an appointment to receive an intraoral dentition scan at the vehicle (Torres); wherein the intraoral dentition scans are performed on the vehicle without a dentist or an orthodontist being present on the vehicle (Candid), wherein the intraoral dentition scans are used to generate treatment plans for a subset of the plurality of individuals without a dentist or orthodontist having seen any of the subset of the plurality of individuals in person (Candid), and wherein a dentist or an orthodontist approves 
Regarding Claim 18, Levine discloses scanning one or more users via one or more scanners.
Regarding Claim 19, the vehicle is a retrofitted camper.
Regarding Claim 20, the vehicle of Levine is located at a site for a period of time based upon variables.
Regarding Claim 21, Levine discloses multiple entrances leading to differing compartments (see paragraph 0028).

Response to Arguments
Applicant's arguments filed 16 March 2021 have been fully considered but they are not persuasive.
Applicant first argues that the Office has not clearly laid out the rejections and does not cite to features in the references which would enable understanding of the rejections.  The Examiner clearly indicates reference numerals when needed as well as specific cites to paragraphs and sentences in the documents which are being used for the rejections.  If the rejections are not understandable for the Applicant, the Examiner is available for an interview.
Applicant next argues that the combination of Levine and Candid is impermissible as Candid teaches away from the Levine patent.  Levine teaches all of the limitations of the current claims, except for it appears to be silent as to whether or not a dentist/orthodontist sees a patient in person.  Candid is used 
Lastly, the Applicant argues that the new limitations of separate compartments used as separate stations is not taught by the references.  The argument is moot in view of the current rejections.

Conclusion












Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON S DANIELS/Primary Examiner, Art Unit 3612